Citation Nr: 0206477	
Decision Date: 06/18/02    Archive Date: 06/27/02

DOCKET NO.  99-18 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-operative 
residuals of a right orchiectomy and radical groin dissection 
for neoplasm of the testis, claimed as due to Agent Orange 
exposure..


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty from January 1963 to 
December 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision that denied 
service connection for post-operative residuals of a right 
orchiectomy and radical groin dissection for a neoplasm of 
the testis, both on a direct basis and as secondary to 
exposure to herbicides.  The veteran filed a notice of 
disagreement in January 1999 and in March 1999 the RO sent 
the veteran a statement of the case.  The veteran perfected 
the appeal by filing a substantive appeal in July 1999.  

In January 2001, the Board remanded the claim to the RO for 
further development and adjudication.  Following completion 
of the requested actions, the RO continued the denial of the 
claim, and returned it to the Board for further appellate 
consideration. 


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim on appeal has been accomplished.

2.  The veteran served in Vietnam during the Vietnam era and 
is presumed to have been exposed to Agent Orange.

3.  The veteran was initially diagnosed as having testicular 
cancer in 1998.

4.  Testicular cancer is not a disease for which the 
Secretary of the Department of Veterans Affairs (Secretary) 
has determined that a positive association with Agent Orange 
exposure exists.  

5.  There is no competent evidence of a nexus between the 
veteran's testicular cancer and any incident of his active 
military service, to include any Agent Orange exposure 
therein.

6.  Because there is no basis upon which to competently link 
the veteran's testicular cancer to injury or disease in 
service (to include Agent Orange exposure therein), there is 
no basis upon which to grant service connection for the 
veteran's post-operative residuals of a right orchiectomy and 
radical groin dissection for malignant neoplasm of the 
testis.  


CONCLUSION OF LAW

The criteria for service connection for post-operative 
residuals of a right orchiectomy and radical groin dissection 
for neoplasm of the testis, to include as a result of Agent 
Orange exposure, are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5103A, 5107 (West 1991 and Supp. 2001); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001 (to be codified as amended at 38 C.F.R. 
§ 3.102).  They also include an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103 (West 
Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Although the record does not establish that the RO has 
explicitly considered the provisions of the VCAA and its 
implementing regulations in adjudicating the claim on appeal, 
the Board finds that the requirements imposed thereby have, 
essentially been satisfied.  As evidenced by the March 1999 
statement of the case and September 1999 and March 2002 
supplemental statements of the case, the RO has provided to 
the veteran and his representative the pertinent laws and 
regulations governing the veteran's claims and the reasons 
for the denial of his claims; therefore, they have been 
provided notice of the information and evidence necessary to 
substantiate the claims, and have been afforded ample 
opportunity to submit such information and evidence.  
Moreover, in an April 2001 letter, the RO advised the veteran 
of the VCAA and identified the type of evidence needed to 
substantiate his claim.  

The RO has made reasonable and appropriate efforts to assist 
the veteran in obtaining the evidence necessary to 
substantiate this claim.  The veteran has undergone VA 
examinations in connection with this claim.  There is no 
indication that there is additional, existing evidence 
outstanding that is necessary for a fair adjudication of the 
issues on appeal.  In fact, the veteran indicated in a signed 
statement in March 2002 that he had no further evidence to 
submit and waived the regulatory 60 day response period in 
which to submit additional evidence.  Under these 
circumstances, the Board finds a remand for the RO to 
explicitly consider the provisions of the VCAA is 
unnecessary, and that the veteran is not prejudiced by the 
Board's consideration of the claim, at this juncture.  See 
Bernard v. Brown, 3 Vet. App. 384, 394 (1993).  The claim is 
ready to be considered on the merits.



I.  Background

The veteran's active duty service included a tour in Vietnam.  
His service medical records are devoid of any complaints or 
treatment for genitourinary problems and show a normal 
clinical genitourinary examination at his enlistment 
examination in December 1962 and his separation examination 
in December 1966.

In July 1984, the veteran filed a claim of service connection 
for disabilities that were not of a genitourinary nature.  

VA examination findings in December 1984 revealed that the 
veteran was uncircumcised and had a normal penis, scrotal sac 
and testicles.  

The veteran reported at a VA Agent Orange examination in June 
1997 that he had no complaints.  Findings included a 
moderately enlarged prostate, normal genitalia and no 
tenderness.

Private medical records from urologist J. Anderson, M.D., 
include an April 1998 office visit entry noting that the 
veteran had been seen at a VA medical facility because of 
pain and swelling of his right hemi-scrotum.  It also notes 
that an ultrasound in the fall (of 1997) and another in 
January 1998 showed an abnormal epididymis on the right side 
and an elevated Beta HCG.  Findings at that time revealed 
that the right testicle was the size of an orange and the 
left side was normal.  Dr. Anderson opined that it was 
probably chronic epididymal orchitis, but he could not rule 
out a tumor.  He advised the veteran that he would likely 
need a groin exploration with a possible frozen section and 
possible orchiectomy.

In May 1998, the veteran underwent a right radical 
orchiectomy.  Following the surgery Dr. Anderson said that 
when the veteran was more healed he was going to refer him to 
the radiotherapy department for consideration, 
notwithstanding negative scans of retro-peritoneal nodes and 
to the right groin.  

In a June 1998 entry, Dr. Anderson noted that the veteran was 
healing nicely and was to begin receiving radiotherapy 
treatment the following week.  He also said that the 
veteran's insurance company told him that it was probably a 
pre-existing condition since he began having problems "last 
August".  Dr. Anderson opined in an October 1998 entry that 
he thought it was a pre-existing condition.

Findings on VA Agent Orange examination in August 1998 
included a normal left testes and an absent right testes, 
with a 10-centimeter scar in the right inguinal area.  Noted 
findings also included a history of cancer in the right 
testicle. 

The veteran filed a claim for service connection for prostate 
cancer in September 1998.  He said that this had been 
diagnosed in April 1998 and was related to his exposure to 
Agent Orange in Vietnam.

In a November 1998 examination report, the examining 
physician noted that the veteran had been found to have right 
testicular swelling at an Agent Orange examination in June 
1997 and was referred to a physician at the Allentown, 
Pennsylvania, clinic.  He indicated that an ultrasound had 
been performed in August 1997 revealing evidence of an 
orchitis, most likely and epididymo-orchitis of the right 
testicle.  He also indicated that the veteran had seen a VA 
urologist in November 1997 who felt there was a right 
hydrocele with epididymitis and orchitis.  A repeat 
ultrasound was ordered in January 1998 showing that the right 
testicle was unchanged from the August 1997 ultrasound and 
neoplastic involvement could not be ruled out.  Reportedly, 
the veteran had continuing pain and the mass was enlarging; 
he began seeing Dr. Anderson, a urologist, in April 1998.  
The examining physician further noted that the biopsy results 
from the right radical orchiectomy in May 1998 was positive 
for seminoma with some vascular and cord invasion which was a 
malignant testicular tumor.  The November 1998 diagnosis was 
post right orchiectomy and radical groin dissection for 
neoplasm of the testis, and post radiation therapy for 
testicular seminoma.

In December 1998, the RO denied the veteran's claim for 
service connection for status post right orchiectomy for 
neoplasm of testis (claimed as prostate cancer).

In his notice of disagreement in January 1999, the veteran 
said that in the years following his service discharge in 
December 1966 he developed swelling of the right testicle and 
that this "conflict[ed] with the seperation (sic) medical 
examine."  He said that he followed up with the medical 
condition with the VA in Wilkes Barre, Pennsylvania, and that 
a complete examination resulted in a diagnosis of 
strain/sprain.  He noted that there were no positive results 
with follow-up and treatment, so he sought other medical 
treatment with a private urologist, J. Anderson, M.D.  He 
reported that a final diagnosis of right orchiectomy for 
neoplasm was given and that VA had found a positive 
association between the diagnosis and exposure to Agent 
Orange.

A follow-up office visit from Dr. Anderson in February 1999 
indicates that the veteran was doing very well.

The veteran had no urologic complaints at a VA genitourinary 
examination in October 2001.  The examiner relayed the 
veteran's history and diagnosed him as having seminoma of the 
right testis by history with an initially elevated beta HCG 
level at the time of the diagnosis of 50.  The alpha 
fetoprotein level was said to be normal.  He also diagnosed 
the veteran as having status post right radical orchiectomy 
in May 1998.  He said that there was no evidence of 
metastatic disease or of a recurrence.  He noted the 
veteran's exposure to Agent Orange and said that it was 
somewhat unusual for the veteran to have developed a 
malignancy around age 51 or 52.  He said that most occurred 
between the ages of 20 and 25, with another small peak in 
incidences around age 60.  He added that "I am not aware 
that there is an increased incident of seminomas in those 
exposed to Agent Orange, but again, diagnosis at the age of 
51 or 52 is not that common otherwise."  He said that the 
veteran did not appear to have any disability from his 
seminoma diagnosed in 1998, and he had no persistent pain and 
no symptoms whatsoever related to that.  He added that all 
ordered studies were complete and were negative for recurrent 
tumor.

In an addendum opinion in January 2002, the VA examiner who 
performed the October 2001 examination indicated that he had 
reviewed the veteran's claims file and that "there is 
insufficient evidence in the literature to conclude if an 
association exists between Agent Orange and seminomas.  
Therefore, I cannot determine if Agent Orange caused the 
veteran's prior seminoma."

II.  Analysis

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  When a disease is first diagnosed after 
service, service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred during the veteran's service, or by evidence that a 
presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309; Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

For certain chronic diseases, such as malignant tumors, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a prescribed 
period following discharge from service.  The presumption is 
rebuttable by probative evidence to the contrary. 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In addition, in the case of a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era and has a disease listed at 38 
C.F.R. § 3.309(e), shall be presumed to have been exposed to 
an herbicide agent, unless affirmative evidence establishes 
that the veteran was not exposed to any such agent during 
service.  38 C.F.R. § 3.307(a)(6)(iii).  The diseases listed 
at § 3.309(e) are as follows:  chloracne or other acne form 
disease consistent with chloracne; Hodgkin's disease; 
multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  See also 38 U.S.C.A. § 1116 (West 1991).

At the time the veteran filed his claim for service 
connection, Effective December 27, 2001, the law pertaining 
to exposure to herbicides was amended by adding diabetes 
mellitus type 2 to the list of chronic diseases which are 
presumed to be associated with Agent Orange exposure, and 
(pertinent to the instant appeal) by conceding exposure to 
herbicides (including Agent Orange) for all veterans who had 
requisite service in Vietnam during the Vietnam Era, 
regardless of whether they develop one or more of the 
presumptive diseases listed in 38 U.S.C.A. § 1116(a)(2).  
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976 (2001) (to be codified at 38 
U.S.C.A. § 1116).  

Finally, service connection for claimed residuals of exposure 
to Agent Orange also may be established by showing that a 
disorder resulting in disability or death is, in fact, 
causally linked to such exposure.  See Brock v. Brown, 10 
Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 
1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113(b) and 
1116, and 38 C.F.R. § 3.303.  

Even applying the version of the law more favorable to the 
veteran (per Karnas), and conceding, under the revised 
version of section 1116, that the veteran was exposed to 
Agent Orange during service, as he contends, the record does 
not present a basis for a grant of service connection under 
any of the above-noted bases.  

The veteran is seeking service connection for post-operative 
residuals of a right orchiectomy and radical groin dissection 
for malignant neoplasm of the testis, a result of testicular 
cancer.  Hence, the record must present a basis upon which to 
competently link the veteran's testicular cancer (the 
underlying condition resulting in the current disability) to 
injury or disease in service (to include Agent Orange 
exposure therein).  In this case, however, testicular cancer 
was not present in service or for many years thereafter.  In 
fact, findings at a VA examination in 1984, which was well 
over one year after service, show that the veteran's 
testicles were normal.  It was not until 1998 that the 
veteran was diagnosed as having testicular cancer (with a 
report of symptoms first arising in 1997).  As there is no 
evidence of testicular cancer within the one-year post-
service period, the criteria for presumptive service 
connection, under the provisions of 38 C.F.R. §§ 3.307 and 
3.309(c).

Likewise, the requirements for service connection on a 
presumptive basis under 38 C.F.R. § 3.309(e), specifically on 
the basis of exposure to herbicides in the Republic of 
Vietnam, also have not been met.  Testicular cancer is not 
among the diseases, listed in 38 C.F.R. § 3.309(e), for which 
the Secretary has determined that a positive association with 
Agent Orange exposure exists.  In fact, the Secretary has 
specifically determined that the evidence against an 
association between herbicide exposure and testicular cancer 
outweighed the evidence for such an association.  See Notice, 
64 Fed. Reg. 59232 (1999).  Hence, a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for testicular cancer.  Id.  See also Notice, 59 Fed. Reg. 
341-346 (1994) and 61 Fed. Reg. 41442-41449 and 57586-57589 
(1996) (noting that the Secretary of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted).  

Finally, the Board notes that the record does not support a 
grant of service connection for testicular cancer (and, 
hence, for post-operative residuals of a right orchiectomy 
and radical groin dissection for neoplasm of the testis) on a 
direct basis.  There simply is no competent evidence Although 
a VA physician who examined the veteran in October 2001 
initially raised the possibility of a link between the 
veteran's testicular cancer and exposure to herbicides (by 
stating, in his initial report, that it was unusual for 
someone the veteran's age, 51 or 52, to develop the 
malignancy and that it usually appeared in men between the 
ages of 20 and 25, or around age 60), he went on to state in 
an addendum opinion that there was insufficient evidence in 
the literature to conclude if an association existed between 
Agent Orange and seminomas.  He said that, therefore, he 
could not determine if Agent Orange caused the veteran's 
prior seminoma.  Hence, the only competent evidence that 
addresses the question of a nexus between the veteran's 
testicular cancer and Agent Orange exposure ultimately is not 
supportive of the veteran's claim.  Moreover, there is no 
other medical evidence that addresses the relationship 
between testicular cancer and any other incident of service, 
and the veteran has not alluded to the existence of any such 
evidence.    

The Board does not doubt the sincerity of the veteran's 
belief in the existence of a relationship between his 
testicular cancer and Agent Orange exposure in service.  
However, as a layperson without the appropriate medical 
training and expertise, he is not competent to render a 
probative opinion on a medical matter.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opinion on matters requiring medical knowledge").  Hence, he 
cannot establish his entitlement to service connection on the 
basis of his assertions, alone; rather, competent evidence is 
needed to support the claim.  There is no such competent 
evidence in this case.  Despite notice by VA to the veteran 
informing him of the requisite evidence to substantiate his 
claim, including evidence of treatment showing a relationship 
between neoplasm of the testis and exposure to herbicides, as 
indicated above, he has neither presented nor alluded to the 
existence of competent evidence to support his claim.  

For all the foregoing reasons, the Board must conclude that 
there is no basis upon which to competently link the 
veteran's testicular cancer to injury or disease in service 
(to include Agent Orange exposure therein).  It follows, 
then, that there is no basis upon which to grant service 
connection for the veteran's post-operative residuals of a 
right orchiectomy and radical groin dissection for malignant 
neoplasm of the testis, the condition resulting from 
testicular cancer for which service connection is currently 
sought.  As the preponderance of the evidence is against this 
claim and is not in relative equipoise, (i.e., there does not 
exist an approximate balance of positive and negative 
evidence), the benefit-of-the-doubt doctrine is not for 
application and the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).



ORDER

Service connection for post-operative residuals of a right 
orchiectomy and radical groin dissection for neoplasm of the 
testis, claimed as due to Agent Orange exposure, is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

